Name: Commission Implementing Regulation (EU) NoÃ 165/2012 of 24Ã February 2012 entering a name in the register of protected designations of origin and protected geographical indications (AlfÃ ¶ldi kamillavirÃ ¡gzat (PDO))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  plant product;  consumption;  Europe;  production;  agricultural structures and production;  marketing;  agricultural activity
 Date Published: nan

 25.2.2012 EN Official Journal of the European Union L 53/4 COMMISSION IMPLEMENTING REGULATION (EU) No 165/2012 of 24 February 2012 entering a name in the register of protected designations of origin and protected geographical indications (AlfÃ ¶ldi kamillavirÃ ¡gzat (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 7(5) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, an application from Hungary received on 21 December 2005 to register the name AlfÃ ¶ldi kamillavirÃ ¡gzat as a protected designation of origin was published in the Official Journal of the European Union (2). (2) Germany lodged an objection to such registration under Article 7(1) of Regulation (EC) No 510/2006. The objections were deemed admissible under point (c) of Article 7(3) thereof. By letter dated 17 February 2011, the Commission asked the Parties concerned to seek agreement among themselves in accordance with their internal procedures. (3) An agreement was reached between Hungary and Germany, which resulted in deleting the following text under point 4.2 of the summary (as published in the OJ on 16 July 2010): This dried product the Chamomillae anthodium  commonly known as Wild Camomile  is listed as an official medicine in the up-to-date version of the Hungarian PharmacopÃ ia and the European PharmacopÃ ia, and it is used as precious basic material in the sachets and bagged infusion prepared from the camomile flower. (4) Under this agreement, the opponent has withdrawn the opposition. (5) According to Article 16(4) of Commission Regulation (EC) No 1898/2006 (3), an amendment to be regarded as minor, within the meaning of the second subparagraph of Article 7(5) of Regulation (EC) No 510/2006, cannot: (a) relate to the essential characteristics of the product; (b) alter the link; (c) include a change to the name, or to any part of the name, of the product; (d) affect the defined geographical area; (e) represent an increase in restrictions on trade in the product or its raw materials. (6) In the light of the above, the name AlfÃ ¶ldi kamillavirÃ ¡gzat should be entered in the register of protected designations of origin and protected geographical indications and the summary should be updated accordingly and published, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the register. Article 2 The updated summary is contained in Annex II of this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 192, 16.7.2010, p. 10. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I Agricultural products intended for human consumption in Annex I to the Treaty: Class 1.8. Other products of Annex I to the Treaty (spices etc.) HUNGARY AlfÃ ¶ldi kamillavirÃ ¡gzat (PDO) ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 ALFÃ LDI KAMILLAVIRÃ GZAT EC NUMBER: HU-PDO-0005-0516-21.12.2005 PDO ( X ) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State: Name: FÃ ¶ldmÃ ±velÃ ©sÃ ¼gyi Ã ©s VidÃ ©kfejlesztÃ ©si MinisztÃ ©rium  Ã lelmiszerlÃ ¡nc-elemzÃ ©si FÃ osztÃ ¡ly (Department of Food Chain Analysis of the Ministry of Agriculture and Rural Development) Address: Budapest Kossuth Lajos tÃ ©r 11 1055 MAGYARORSZÃ G/HUNGARY Tel. +36 13014419 Fax +36 13014808 E-mail: eniko.zobor@fvm.gov.hu 2. Group: Name: AlfÃ ¶ldi vadontermÃ  kamillavirÃ ¡g gyÃ ±jtÃ k Ã ©s, feldolgozÃ ³k csoportosulÃ ¡sa (Group of pickers and processors of wild camomile flowers of the AlfÃ ¶ld) Address: Budapest DÃ ³zsa GyÃ ¶rgy Ã ºt 144 1134 MAGYARORSZÃ G/HUNGARY Tel. +36 12886-700/303 Fax +36 13501691 E-mail: herbaria@herbaria.hu Composition: Producers/processors ( X ) Other ( X ) 3. Type of product: Group 1.8. Other products of Annex I to the Treaty 4. Specification: (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name: AlfÃ ¶ldi kamillavirÃ ¡gzat 4.2. Description: AlfÃ ¶ldi kamillavirÃ ¡gzat is a dried, selected flower from the wild camomile flower (Matricaria chamomilla L.), hand-picked from the saline soils of the Great Hungarian Plain. The flower of the AlfÃ ¶ldi kamillavirÃ ¡gzat is strong, aromatic, sweet-smelling, slightly bitter-tasting and, during processing, does not disintegrate, is less powdery and its essential oil preserves better than the herbal medicine made from cultivated camomile. There are considerably larger quantities  at least 20 % several times more  of Ã ±-bisabolol (a component with antiphlogistic and anti-ulcerative effects) in the essential oil of AlfÃ ¶ldi kamillavirÃ ¡gzat than in cultivated camomile. 4.3. Geographical area: The area where the wild growing AlfÃ ¶ldi kamillavirÃ ¡gzat is gathered and processed covers the administrative area of individual agglomerations in the counties of Szabolcs-SzatmÃ ¡r-Bereg, Borsod-AbaÃ ºj-ZemplÃ ©n, Heves, JÃ ¡sz-Nagykun-Szolnok, HajdÃ º-Bihar, BÃ ©kÃ ©s, CsongrÃ ¡d, BÃ ¡cs-Kiskun and Pest. The names of the agglomerations found in the counties were defined accurately under the product specification. The geographical description AlfÃ ¶ldi kamillavirÃ ¡gzat may be applied to products prepared from material collected within the administrative boundaries of the listed places. 4.4. Proof of origin: The origin of the AlfÃ ¶ldi kamillavirÃ ¡gzat is established by organoleptic and technical tests, as well as by the implementation of a tracing system. The entire process of producing the AlfÃ ¶ldi kamillavirÃ ¡gzat must be implemented under strict manufacturing and inspection conditions, with the quality-assurance system extending to inspection of the documented source of gathering, consequently, the journey of the product from gathering to delivery of the finished product is identifiable and verifiable. The Purchasing Standard on the quality rules for wild medicinal plants and their basic materials established by the group sets out the quality standards for gathering: Many individual gatherers pick the flowers in the camomile fields during the camomile flowers short harvesting season of a few weeks. There are purchasing points in the region, where the gatherers hand over the freshly picked plants. The buyers transport the loose raw goods of appropriate quality to processing plants in the region without delay within 4 to 8 hours. The accompanying transport certificate includes a delivery letter and a declaration, on which the transporter states the name of the area where the goods have been gathered. Proof of purchase is issued upon the quantity and quality acceptance of the raw basic material picked by individual gatherers, indicating the name of the place where the goods were gathered and substantiated by the gatherers signature. If the basic material arrives at the processing plant in dried form, a certificate of origin and area of gathering must in any event be requested. To ensure traceability during the drying process the logbook must document the amount and place of gathering of the product, as well as the location of gathering and the purchase points. A production report must be drafted on drying in every case. An average quality sample taken from the batches packaged in 10 kg cardboard boxes in the course of official sampling represents the quality of the entire batch. If the product meets the requirements of the European PharmacopÃ ia and the up-to-date version of the Hungarian PharmacopÃ ia and the Ã ±-bisabolol content of the essential oil constituent required by the product specification is established, the cardboard boxes receive a green label, while the product receives a qualification document by indicating quantity and quality. The qualification document number is a specific identification of the AlfÃ ¶ldi kamillavirÃ ¡gzat and refers exclusively to the product tested. If the product does not meet the requirements, it may not be placed on the market as AlfÃ ¶ldi kamillavirÃ ¡gzat. During the process of putting the camomile into sachets and bags, a bagging logbook must be kept for every single operation. The distribution permit number appears alongside the amounts used and measured. The permit number and the manufacturing number specified in the bagging logbooks appear on the commercial packaging of the end products. These data can be used to trace the date of manufacture, as well as the identification number, amount and origin of the batch used. 4.5. Method of production: (a) Gathering and transport The flowers are picked in May and June, but often also as early as late April. The wild camomile is gathered using a camomile comb which can be made from wood, iron or tin. The flower is detached from the stem with the help of the teeth of the comb, then emptied into sacks. Flowers collected cold in sacks can be kept for up to 4 hours without any deterioration in quality. Larger quantities must be spread out in a 15-20 cm deep layer and may be placed in sacks using a wooden scoop only immediately before transport. As the camomile flower is fairly fragile, it should not be pressed or turned unnecessarily. (b) Drying Camomile flowers can be dried naturally or artificially. The traditional method of drying camomile flowers is natural drying in a loft. The cleaned flowers are spread out in the loft in an inch-deep layer. The flowers dry within 5-6 days in an airy loft that is easy to ventilate. When camomile flowers are dried artificially, the untreated flowers are spread out on a clean surface in a 15-20 cm deep layer, then gathered in baskets or other means of transport and tipped onto the conveyor belt. Drying can be carried out in a drier, on a crop-drying floor or in what is known as a tunnel-drying system. (c) Stem removal, selection by hand The adapted riddle system processes the dried camomile flowers which were tipped onto the stem-removing machine, removes the fallen petals, the middlings, the buds and any remaining impurities. The swing blades at the bottom and end of the riddle or topping rolls remove the stems, then the product arrives on the selection belt where it is subject to a further selection by hand and is packaged into 10 kg cardboard boxes for storage. (d) Packaging AlfÃ ¶ldi kamillavirÃ ¡gzat is placed on the market in accordance with health and consumer protection requirements:  in aroma-preserving bags containing ground camomile a net weight of 1,2 g,  in aroma-preserving sachets containing full flowers a net weight of 2 g,  as bagged flowers in 50 g units,  in large cardboard boxes in 10 kg units. 4.6. Link: History Dr Ferenc Simonffy refers to the link between the southern part of the Great Hungarian plain and wild camomile in his book Adatok SzÃ ©kkutas jelenÃ ©bÃ l Ã ©s mÃ ºltjÃ ¡bÃ ³l  TÃ ¶rtÃ ©nelmi megemlÃ ©kezÃ ©s a volt vÃ ¡sÃ ¡rhelyi NagypusztÃ ¡rÃ ³l (Data from the present and the past of SzÃ ©kkutas  A historical commemoration of the former Great Puszta of VÃ ¡sÃ ¡rhely), in which he writes that camomile mainly grows in the saline areas of the Puszta. The author mentions that a succession of customers came from the Northern countries (Sweden, Denmark, Finland and Canada). According to the medical and chemical experts of those countries, this plant cannot be grown artificially because cultivated camomile does not contain the substances found in camomile growing wild and on saline soil. After the First World War, the rise in demand on the German market created the background for camomiles success. The HerbÃ ¡ria OrszÃ ¡gos GyÃ ³gynÃ ¶vÃ ©ny Ã ©s SelyemgubÃ ³forgalmi SzÃ ¶vetkezeti VÃ ¡llalat (Herbarium National Medicinal Plant and Silk Cocoon Trading Cooperative) started production with a simple dryer in SzÃ ©kkutas in 1936-37, initially engaging in the preservation and drying of vegetables. On 23 February 1939 the central representatives of the cooperative decided to extend their activities to include the gathering and industrial drying of camomile and to build a factory necessary for this purpose. Geographical link The development of gathering, processing and sale of wild camomile is a valuable model example for the regional use of flora. The AlfÃ ¶ldi kamillavirÃ ¡gzat owes its unique characteristics (see 4.2) to the ecological features of the habitat, that is the soil, the number of hours of sunshine and annual precipitation. First-class produce can be obtained from plants growing on the Great Hungarian Plains saline Puszta that can hardly be used for any other purpose, but is rich in sunshine. Matricaria chamomilla, the basic material of AlfÃ ¶ldi kamillavirÃ ¡gzat, is able to accumulate 10 mg/g of sodium salts in its root cells. This explains why it is able to utilise moisture on the saline soils of the Great Plain that cannot be used by other plants. The number of hours of sunshine in the Great Plain varies between 2 000 and 2 100 a year, with an annual precipitation of around 500 to 600 mm. The high level of sunshine allows for an increased level of active agent accumulation while weather with less sunshine reduces the accumulation of active agents. Foreign research has also confirmed that high sunshine levels and heat (the main climatic features of the Great Plain area) have a beneficial effect on and influence the composition of the essential oil content of camomile (Saleh, 1973). Research results have also proven that lower precipitation levels lead to a reduction in the plant height and flower size of camomile (Gosztola et al., 2008). Also, alkaline and saline soils lead to diminished growth (Sztefanov et al., 2003; Balak et al., 1999). Numerous research projects conducted in Hungary into natural, wild-growing camomile have revealed that there is a sharp differentiation between the camomile populations of the Transdanubia and Great Plain areas in terms of morphology and content. Wild-growing camomile from areas with neutral or slightly acidy soils is of more robust growth and has larger flowers but its essential oil has a lower Ã ±-bisabolol content, while camomile picked in the more continental, saline areas of the Great Plain is smaller in growth, has a compact flower, but its essential oil contains a large amount of the valuable, antispasmodic and anti-inflammatory Ã ±-bisabolol, the main component of the essential oil. This reaches 20 % in any event, but may be as high as 45-58 % depending on the year (Gosztola et al., 2005; Sztefanov et al., 2003). It can be established from the link between the product and the geographical environment of the Great Hungarian Plain  examined with respect to climate and soil  that the basic material of AlfÃ ¶ldi kamillavirÃ ¡gzat consists of the low-growing camomile plant high in Ã ±-bisabolol, which grows exclusively in habitats of the Great Plain with the ecological conditions mentioned above. 4.7. Inspection body: Name: CsongrÃ ¡d Megyei Ã lelmiszerlÃ ¡nc-biztonsÃ ¡gi Ã ©s Ã llategÃ ©szsÃ ©gÃ ¼gyi IgazgatÃ ³sÃ ¡g (CsongrÃ ¡d County Food Chain Safety and Animal Health Directorate) Address: Szeged Vasas Szent PÃ ©ter u. 9/a 6700 MAGYARORSZÃ G/HUNGARY Tel. +36 62422358 / 62551850 Fax +36 62426183 e-mail: szigetis@oai.hu; csongrad_megye@oai.hu Name: HajdÃ º-Bihar Megyei Ã lelmiszerlÃ ¡nc-biztonsÃ ¡gi Ã ©s Ã llategÃ ©szsÃ ©gÃ ¼gyi IgazgatÃ ³sÃ ¡g (HajdÃ º-Bihar County Food Chain Safety and Animal Health Directorate) Address: Debrecen DiÃ ³szegi Ã ºt 30 4030 MAGYARORSZÃ G/HUNGARY Tel. +36 52526240 Fax +36 52442841 e-mail: harsanyi@oai.hu 4.8. Labelling: Besides the details set forth in relevant legislation, the following must also be present on the consumer label:  product name ALFÃ LDI KAMILLAVIRÃ GZAT,  the indication wild growing,  filteres tea (tea bags) or tasakolt tea (tea sachets) under the product name,  graphical depiction of a camomile flower,  protected designation of origin or its abbreviation (PDO),  the European Union logo (following registration). If the product is packaged outside the geographical area indicated above, traceability to the place of origin must be guaranteed. The protected name, logo and corresponding European Union symbol must be placed on the packaging of AlfÃ ¶ldi kamillavirÃ ¡gzat even in this case.